SCHEDULE 14A Consent Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant[] Filed by a Party other than the Registrant[x] Check the appropriate box: [] Preliminary Consent Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Consent Statement [] Definitive Additional Materials [X] Soliciting Material Pursuant to §240.14a-12 Obagi Medical Products, Inc. (Name of Registrant as Specified In Its Charter) Voce Catalyst Partners LP Voce Capital LLC Voce Capital Management LLC J. Daniel Plants James B. Hickey, Jr. Dr. George M. Lasezkay Joseph V. Lash Kristin McDonnell Joseph E. Whitters (Name of Person(s) Filing Consent Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rule 14a-6(i)(4) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: On December 3, 2012, Voce Capital Management LLC and its affiliates (collectively, "Voce") sent a letter to the board of directors of Obagi Medical Products, Inc. (the "Issuer") expressing their concern with the continued mismanagement of the Issuer.The letter also stated Voce's intention to solicit fellow stockholders of the Issuer for their proxies in connection with the Issuer's 2013 annual meeting (the "Annual Meeting") to replace six members of the Issuer's current board of directors with Voce's six nominees and demanded that the Issuer hold its annual meeting no later than February 28, 2013. Also on December 3, 2012, Voce issued a press release describing the foregoing letter to the Board.A copy of the press release containing the full text of the letter is filed herewith as Exhibit 1. Information regarding the Participants in a solicitation of proxies of the stockholders of the Issuer in connection with the Issuer's 2013 annual meeting is filed herewith as Exhibit 2.
